Citation Nr: 0841591	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  03-05 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an extraschedular evaluation for traumatic 
arthritis of the lumbosacral spine with history of strain.

2.  Entitlement to a schedular disability rating higher than 
40 percent for traumatic arthritis of the lumbosacral spine 
with history of strain.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to June 
1973 and from December 1990 to February 1992.  He also had 
additional military service as a member of the National 
Guard.

This case has a complex procedural history.  The case 
initially came before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied a compensable disability 
rating for the veteran's service-connected low back strain.   

The veteran testified at a hearing held before a Veterans Law 
Judge (VLJ) in August 2005.  Thereafter, in an October 2005 
Board decision, the VLJ who presided over that hearing 
granted an increased disability rating of 40 percent for his 
low back strain.  In doing to, the Board granted the 40 
percent rating on a schedular basis and found no basis to 
assign an extraschedular evaluation under the provisions of 
38 C.F.R. § 3.321(b)(1).  The veteran appealed that decision 
to the U.S. Court of Appeals for Veterans Claims (Court).

In an October 2007 order, granting a Joint Motion for Partial 
Remand, the Court vacated the Board's decision and remanded 
the case to the Board for further development and 
readjudication in compliance with directives specified.  
Those directives specified that the Board should properly 
consider whether the veteran is entitled to an extraschedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1).  

To comply with the Court's order, the Board in turn remanded 
the case in February 2008 with instructions that the case be 
referred to the Director of the Compensation and Pension 
Service for consideration of the claim on an extraschedular 
basis under the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Director has since had an opportunity to review the claim. 

During this period, however, the veteran also filed a claim 
for increased compensation benefits for his low back 
disability on a schedular basis.  In a March 2007 rating 
decision, the RO denied the veteran's claim and continued the 
40 percent disability rating.  The veteran appealed that 
decision and testified at a second hearing before a different 
(VLJ) in September 2008 concerning the claim of entitlement 
to a schedular disability rating higher than 40 percent for 
traumatic arthritis of the lumbosacral spine with history of 
strain.  

Therefore, the issues on appeal include entitlement to a 
disability rating higher than 40 percent for traumatic 
arthritis of the lumbosacral spine with history of strain, on 
either a schedular or extraschedular basis.  The Board notes 
that these issues have been listed as two separate issues on 
the first page because the first issue concerning an 
increased rating on an extraschedular basis originated from 
an earlier claim.

Since the veteran testified at two different hearings before 
two different VLJ's, this appeal will be decided by a panel 
of three VLJ's, including those presiding over each hearing.  
Transcripts of both hearings have been associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

A remand is required to obtain outstanding Social Security 
Administration (SSA) records.  During his September 2008 
hearing, the veteran testified that he had been receiving SSA 
benefits since 1994 due to his low back disability.  But, 
unfortunately, it does not appear these records have been 
obtained.  When VA is put on notice of the existence of 
relevant SSA records, VA must try and obtain these records 
before deciding the appeal.  See 38 C.F.R. § 3.159(c)(2) and 
(3); see also, Lind v. Principi, 3 Vet. App. 493, 494 (1992); 
Marciniak v. Brown, 10 Vet. App. 198, 204 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's SSA records, 
including all medical records which 
formed the basis of any decision rendered 
by that agency.  Efforts to obtain these 
records should also be documented, and 
any evidence received in response to this 
request should be associated with the 
claims file.

2.  Then readjudicate the claim of 
entitlement to a disability rating higher 
than 40 percent for traumatic arthritis 
of the lumbosacral spine with history of 
strain, on both a schedular and 
extraschedular basis, in light of the 
additional evidence.  If either claim is 
not granted to his satisfaction, send him 
and his representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further consideration of the claims.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




	
			
	JOHN J. CROWLEY	KEITH W. ALLEN
	                Veterans Law Judge                                   
Veterans Law Judge
          Board of Veterans' Appeals                        
Board of Veterans' Appeals




	                        
____________________________________________
	D. C. SPICKLER
	Veterans Law Judge, Board of Veterans' Appeals







Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




